DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  prior art of record does not teach a coupler connected to the first and the second segments of optical fibers, and connected to a third segment of the optical fiber, the coupler operable to: receive the first and second pluralities of modulated optical signals, wherein the first phase shift to the first plurality of optical signals approximately cancels out the first phase shift to the second plurality of optical signals due to the first phase shift of the first plurality of optical signals and the first phase shift of the second plurality of optical signals being approximately identical.
Regarding claim 9, prior art of record does not teach a secondary coupler connected to the first and the second secondary segments of optical fibers, and connected to a third segment of the optical fiber, the coupler operable to: receive the first and second pluralities of modulated optical signals, wherein the first phase shift to the first plurality of optical signals approximately cancels out the first phase shift to the second plurality of optical signals due to the first phase shift of the first plurality of optical signals and the first phase shift of the second plurality of optical signals being approximately identical.
Regarding claim 17, prior art of record does not teach a method to reduce acoustic noise, the method comprising: detecting, by a first sensor, acoustic noise signals and desired signals; modulating, by the first sensor, a first plurality of optical signals traversing a first segment of optical fiber in response 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190120044 is in related field of invention but it does not teach or suggest the detail as claimed.




Monday-Friday 9-5m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK